DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose the following elements: the invention of claim 1 wherein said second mobile body is arranged and positioned so as to be, during the whole oscillation of the regulating organ during the normal functioning of the escapement, out of contact with the escapement wheel, while being capable of coming into contact, during another half-phase of each oscillation of the regulating organ during which the escapement wheel does not transmit torque to the regulating organ by means of a direct impulse, with the escapement wheel . . . following an inadvertent movement or an inadvertent stoppage of the horological movement.  
No prior art discloses a second mobile body that contacts the escapement wheel and delivers an indirect impulse following an inadvertent movement or an inadvertent stoppage but not during the whole oscillation of the regulating organ during the normal functioning of the escapement.  In the most relevant prior art it can be seen that when following the movement of the escapement mechanism during the whole oscillation of the regulating body from start to finish there is contact with the escapement wheel and the second mobile body.  This is often in the form of pallets that comprise part of the second mobile body.  Further, while the prior art may disclose elements that fit the description of a second mobile body that does not, during the whole oscillation of the regulating body during normal functioning of the escapement, come into contact with the escapement wheel, none of these pieces of prior art further disclose that element as being capable of coming into contact with the escapement wheel following an inadvertent movement or an inadvertent stoppage of the horological movement.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833